Citation Nr: 1342494	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  07-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chronic kidney stone disability, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for skin cancer, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange or as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was previously before the Board in May 2009, when it was remanded for additional development of the evidence.  This matter was again before the Board in September 2011, when it was again remanded for additional development of the evidence.

This appeal previously included additional service connection issues which have been resolved during the course of the proceedings.  In September 2011, the Board granted service connection for coronary artery disease; this decision was given effect by the RO's September 2011 rating decision.  In September 2012, while the appeal was on remand from the Board, an RO rating decision granted service connection for anxiety disorder with dysthymic disorder.  Those issues have been resolved with grants of the full benefits sought.

The Veteran testified at a Board hearing in February 2009.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for kidney stones, for skin cancer, and for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 4.125(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record shows that letters dated in May 2006 and June 2009 informed the appellant of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The June 2009 letter also provided notice concerning the evaluation and the effective date that could be assigned should service connection be granted, in accordance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 2009 letter was sent prior to the most recent RO-level readjudication of the case, as evidenced by the September 2012 supplemental statement of the case.  The VCAA notice was therefore effectively timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes the Veteran's service treatment records and all pertinent identified post-service medical records, including VA and private medical records.  VA has afforded the Veteran pertinent VA examinations and the claims-file now contains an October 2011 VA psychiatric examination report addressing the key medical and psychiatric questions pertinent to the issues decided by the Board at this time.

The Board finds that the VA examination reports now properly address the critical questions at issue; the VA examination reports present sufficient discussion of the pertinent history, clinical findings, medical principles, and expert determinations informed by review of the claims file such that the present adequate and probative evidence in this case.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the PTSD issue at this time. The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.

PTSD Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board further notes that it has reviewed all of the evidence in the Veteran's claims file and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to each claim.

The Veteran contends that service connection is warranted for PTSD.  During the course of this appeal, service connection has been established for a diagnosed anxiety disorder with dysthymic disorder; the claim seeking entitlement to service connection separately for PTSD remains on appeal before the Board.

The Veteran contends, including as explained in an October 2011 VA psychiatric examination report, that he suffers from PTSD as a consequence of in-service traumatic stressors.  The Veteran has been granted service connection for a diagnosed anxiety disorder with dysthymic disorder essentially on the basis of the in-service trauma.  The Board finds, however, that service connection for PTSD cannot be granted because the Veteran does not currently have appropriately diagnosed PTSD.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

Additionally, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."

The Board briefly observes that there is no diagnosis of PTSD documented or alleged during the Veteran's military service.  In any event, even assuming there were in-service manifestations of psychiatric disability, service connection for PTSD still cannot be granted in this case without a current diagnosis of PTSD or an adequate diagnosis pertaining to sometime during the pendency of this appeal.

The preponderance of the evidence indicates that the Veteran does not have PTSD and has not had PTSD during the pendency of this appeal.  Although some of the Veteran's medical records (including VA medical reports in "Virtual VA") make reference to PTSD as part of the Veteran's medical history, there are no medical reports of record containing a verified psychiatric diagnosis of PTSD with reference to the applicable DSM-IV criteria.  Moreover, when the Veteran was examined by a VA psychologist in October 2011, it was unequivocally concluded that a diagnosis of PTSD was not supported.  The examining clinical psychologist presented the clear competent conclusion that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner concluded that the Veteran's psychiatric diagnoses include Axis I diagnoses of anxiety disorder and dysthymic disorder; service connection has been granted for the diagnosed psychiatric disabilities.  The conclusion from the qualified expert specialist was informed by thorough interview and examination of the Veteran, together with review of the claims file.

The Board finds that the October 2011 VA examination report's conclusion is highly probative evidence indicating that the Veteran does not have a diagnosis of PTSD meeting the applicable DSM-IV criteria.  There is no probative evidence to the contrary showing a PTSD diagnosis during the pendency of this appeal meeting the DSM-IV criteria.  As the weight of the probative evidence weighs against finding that the Veteran has had a diagnosis of PTSD meeting the DSM-IV criteria during the pendency of this appeal, service connection for PTSD cannot be warranted.  38 C.F.R. § 4.125(a).  In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).

The Board acknowledges that by raising this claim on appeal, the Veteran asserts that he actually suffers from PTSD.  The Veteran's lay testimony is competent to report his symptoms and his history of experiences, but his own account of symptom complaints and history have been interpreted by the competent psychiatric specialist as failing to meet the DSM-IV criteria for a PTSD diagnosis; the Veteran is not shown to be competent to establish a specialized diagnostic characterization of his psychiatric symptoms as PTSD as distinguished from the diagnosed anxiety disorder with dysthymic disorder.  While the Veteran is competent to report the symptoms he experiences, he is not competent to provide a diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, the psychologist serving as the VA examiner, with full knowledge of the Veteran's history of symptoms and events (including as self-reported), was nevertheless of the opinion that the Veteran does not have PTSD.

The Board also notes that pertinent regulations applicable to service connection claims for PTSD require that a diagnosis conform to the specialized criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See 38 C.F.R. § 4.125.  The Veteran has not shown that he has the requisite expertise and experience to apply the DSM-IV criteria.  In any event, the Board finds that the most probative evidence with regard to the question of a diagnosis of PTSD is the negative finding of the trained clinical psychologist that authored the VA examination report discussed above.

The Board must conclude that the evidence of record weighs against finding that the Veteran has a diagnosis of PTSD.  With no current diagnosis of PTSD nor a showing of a diagnosis of PTSD during the pendency of this appeal, service connection cannot be granted for PTSD.  (The Board emphasizes that this decision does not imply any doubt of the Veteran's reported in-service stressors; service connection for the shown psychiatric diagnoses has been granted partly on the basis of in-service events.)

After reviewing the totality of the evidence, the Board finds that the preponderance of the evidence is against service connection for PTSD.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection is not warranted for PTSD.  To this extent, the appeal is denied.


REMAND

Kidney Stones

The medical evidence suggests a history of kidney stones and procedures in connection with this disorder.  The March 2010 VA examiner referenced a diagnosis of nephrolithiasis.  After examining the Veteran, the examiner reported that there were no current manifestations of kidney stones.  Based on this finding, the examiner stated that no opinion was necessary.  The examiner did, however, go on to opine that kidney stones were less likely than not caused by or aggravated by the Veteran's service or his service-connected diabetes.  The examiner indicated that there was no established nexus between the two.  

However, it is arguable that the March 2010 examiner's opinion does not adequately address the question of a nexus to the conceded herbicide exposure during service.  Under the circumstances, additional medical development is necessary. 

Skin Cancer

The Veteran claims entitlement to service connection for skin cancer.  In accordance with the Board's May 2009 remand instructions, the Veteran was afforded a VA examination in March 2010.  However, it is not clear that the March 2010 VA examination report has adequately addressed the essential questions pertinent to this issue.  The March 2010 VA examiner opined that "there is no current diagnosis of skin cancer" and presents a rationale primarily citing that "procedure in 2006 noted a complete excision of the skin cancer."  The VA examiner does comment that "[i]t is less likely than not that this was caused by or aggrivated [sic] by the veteran[']s service or service connected diabetes mellitus," but this statement is immediately preceded by the notation of "no current diagnosis" and is immediately followed by a rationale that states "the procedure in 2006 noted a complete excision of the skin cancer."  The VA examiner otherwise states simply that "[t]here is no established nexus between the skin cancer and these two issues."

The Veteran originally raised this claim of service connection for skin cancer in April 2006.  The evidence of record indicates that the Veteran had a diagnosis of skin cancer at that time, and the March 2010 VA examination report acknowledges "[e]xcision of basal cell carcinoma L neck 12/22/06."  The Board finds that there is evidence of diagnosed skin cancer during the pendency of this claim.  While it appears that the March 2010 VA examination report limits the thoroughness of its discussion of etiology for the reason that the examiner found no current disability, the Board notes that the requirement of a current disability in a service connection claim "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Consequently, another VA medical examination / opinion addressing the issue is necessary.

The Board must observe that the Veteran's claim of entitlement to service connection for skin cancer features a contention that his skin cancer may have been a consequence of his exposure to tactical herbicide agents during his military service in Vietnam.  

The medical opinion presented in the March 2010 VA examination report contains no indication that the examiner contemplated or addressed the medical question raised by the Veteran's contention concerning herbicide exposure, and there is no clear discussion of rationale for the negative opinion regarding etiological nexus aside from the clearly cited absence of any current presence of skin cancer.  To ensure that the Veteran's claim is afforded proper and fully informed consideration, the Board finds that the most appropriate action at this time is to direct a new VA examination that adequately addresses the medical questions raised in this case with regard to the diagnosed skin cancer..

Hypertension

The Veteran claims entitlement to service connection for hypertension.  The VA examination report addressing this issue is from March 2010.  Since the time of the March 2010 VA examination report, the Veteran has been granted service connection for coronary artery disease in September 2011 and for an anxiety disorder with dysthymic disorder in September 2012.  During the Veteran's February 2009 Board hearing, the Veteran testified that he did not believe that he had experienced hypertension during service and, rather, believed that his hypertension began with the occurrence of his heart attack in October 2004; the Veteran's testimony and the presentation of his representative suggested that the Veteran's heart condition and his hypertension "are hand in hand."  The Veteran's testimony and some details in the October 2011 VA psychiatric examination report suggest that the Veteran's psychiatric pathology may have interfered with his motivation and participation in the maintenance and treatment of his health problems.  As service connection has now been established for coronary artery disease and for an anxiety disorder with dysthymic disorder, under the circumstances of this case, the Board finds that the contentions and evidence of record reasonably raise questions of whether the Veteran's hypertension may have been caused or aggravated by his newly service-connected psychiatric or heart (coronary artery) disabilities.

The March 2010 VA examination report addressing this issue does not address these medical questions; service connection had not yet been established for the psychiatric and coronary artery disabilities at that time.  Additionally, the Board observes that the March 2010 VA examination report arguably does not clearly contemplate or address the question of whether the Veteran's hypertension may be etiologically linked to his presumed exposure to tactical herbicide agents during service in Vietnam, and arguably does not present a specific rationale regarding the question.

The Board finds that, under the circumstances, a new VA examination is warranted to address the questions of whether the Veteran's claimed hypertension has been caused or aggravated by (1) service-connected coronary artery disease, (2) service-connected anxiety disorder with dysthymic disorder, or (3) exposure to tactical herbicide agents during military service.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his chronic kidney stones disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's chronic kidney stone disability was caused by the Veteran's service.  In answering this question, please specifically discuss the fact that the Veteran is presumed to have been exposed to tactical herbicide agents (such as Agent Orange) during his service in Vietnam, and please discuss the significance, if any, of such exposure to the likely etiology of the Veteran's skin cancer.

The examiner should provide a detailed rationale for all opinions expressed.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of his claimed skin cancer.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please identify any skin cancer diagnosed for this Veteran during the pendency of his claim for service connection (from the time of the April 2006 claim), specifically including consideration of the basal cell carcinoma reportedly surgically excised in December 2006.

b) For each skin cancer diagnosis identified above, please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was caused by the Veteran's service.  In answering this question, please specifically discuss the fact that the Veteran is presumed to have been exposed to tactical herbicide agents (such as Agent Orange) during his service in Vietnam, and please discuss the significance, if any, of such exposure to the likely etiology of the Veteran's skin cancer.

c) For each skin cancer diagnosis identified above (found during the pendency of this appeal), please clearly state whether it is it at least as likely as not (a 50% or higher degree of probability) that the disability is due to or has been permanently aggravated by the Veteran's service-connected disabilities.  In answering this question, please be sure to address both (i) whether service-connected disability caused skin cancer, and (ii) whether service-connected disability permanently aggravated the severity of skin cancer.

The examiner should provide a detailed rationale for all opinions expressed.

3.  The Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of his claimed hypertension.  It is imperative that the claims file be made available to the examiner(s) for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner(s) should respond to the following:

a) Please identify whether chronic hypertension is currently diagnosed for this Veteran (or has been diagnosed during the pendency of this appeal, from the time of the April 2006 claim).

b) For any chronic hypertension diagnosed above (during the pendency of this claim), please clearly state whether it is at least as likely as not (a 50% or higher degree of probability) that the disability was caused by the Veteran's service.  In answering this question, please specifically discuss the fact that the Veteran is presumed to have been exposed to tactical herbicide agents (such as Agent Orange) during his service in Vietnam, and please discuss the significance, if any, of such exposure to the likely etiology of the Veteran's hypertension.

c) For any chronic hypertension diagnosed above (found during the pendency of this appeal), please clearly state whether it is it at least as likely as not (a 50% or higher degree of probability) that the disability is due to or has been permanently aggravated by the Veteran's service-connected disabilities.  In answering this question, please be sure to address both (i) whether service-connected disability caused hypertension, and (ii) whether service-connected disability permanently aggravated the severity of the hypertension.  In particular, the VA examiner(s) is (are) asked to specifically discuss whether the Veteran's hypertension has been caused or permanently aggravated by the recently service-connected coronary artery disease and/or the recently service-connected anxiety disorder with dysthymic disorder.

The examiner should provide a detailed rationale for all opinions expressed.

4.  In the interest of avoiding future remand, the RO should then review the examination reports to ensure that the above questions have been clearly answered and a rationale furnished for all opinions expressed.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report.

5.  After completion of the above, the RO should review the expanded record, to include all additional evidence received since the September 2012 supplemental statement of the case, and readjudicate the issues remaining on appeal.  The claims should be adjudicated to include consideration of the Veteran's contention that these disabilities may be secondary to service-connected disabilities or exposure to tactical herbicides during service.  If any issue on appeal remains denied, the RO should furnish the Veteran with an appropriate supplemental statement of the case and the case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


